CALOGERO, C.J.,
concurs in the denial of the application in light of the lower courts’ findings that no facts exist to support Plaintiffs’ allegation that Defendant was substantially certain Paul Labbe’s exposure to poly chlorinated bythenol would cause his injuries. Nevertheless, this Court’s action does not address whether a plaintiff, if successful in proving an intentional act under La.Rev.Stat. 28:1032, would then be eligible to recover punitive damages under former Civil Code article 2315.3. See Adams v. J.E. Merit Construction, Inc., 97-2005, p. 12, note 5 (La.5/19/98), 712 So.2d 88, 94.
JOHNSON, J., would grant the writ.
MARCUS, J., not on panel.